                   Case 20-11785-CSS             Doc 324         Filed 08/07/20      Page 1 of 3




                               UNITED STATES BANKRUPTCY COURT
                                    DISTRICT OF DELAWARE

------------------------------------------------------------ x
                                                             :
In re                                                        :         Chapter 11
                                                             :
BROOKS BROTHERS GROUP, INC., et al., :                                 Case No. 20–11785 (CSS)
                                                             :
                                               1
                                    Debtors.                 :         (Jointly Administered)
                                                             :
------------------------------------------------------------ x         Re: D.I. 5, 108 & 126


     CERTIFICATION OF COUNSEL REGARDING FINAL ORDER ESTABLISHING
       NOTIFICATION PROCEDURES AND APPROVING RESTRICTIONS ON
     CERTAIN TRANSFERS OF INTERESTS IN THE DEBTORS, CLAIMS AGAINST
        THE DEBTOR, AND CLAIMING A WORTHLESS STOCK DEDUCTION

          The undersigned hereby certifies as follows:

          1.       On July 8, 2020, Brooks Brothers Group, Inc. and its debtor affiliates, as debtors

and debtors in possession in the above-captioned chapter 11 cases (collectively, the “Debtors”)

filed the Motion of Debtors for Entry of Orders Establishing Notification Procedures and

Approving Restrictions on Certain Transfers of Interests in and Claims Against the Debtors and

Certain Worthless Stock Deduction Claims [D.I. 5] (the “Motion”) with the United States

Bankruptcy Court for the District of Delaware (the “Court”). Attached thereto as Exhibit B was

a proposed form of order granting the relief requested in the Motion on a final basis (the “Proposed

Final Order”).




1
    The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
     number, as applicable, are Brooks Brothers Group, Inc. (8883); Brooks Brothers Far East Limited (N/A); BBD
     Holding 1, LLC (N/A), BBD Holding 2, LLC (N/A), BBDI, LLC (N/A), Brooks Brothers International, LLC
     (N/A); Brooks Brothers Restaurant, LLC (3846); Deconic Group LLC (0969); Golden Fleece Manufacturing
     Group, LLC (5649); RBA Wholesale, LLC (0986); Retail Brand Alliance Gift Card Services, LLC (1916); Retail
     Brand Alliance of Puerto Rico, Inc. (2147); and 696 White Plains Road, LLC (7265). The Debtors’ corporate
     headquarters and service address is 346 Madison Avenue, New York, New York 10017.


RLF1 23837130v.1
                   Case 20-11785-CSS          Doc 324       Filed 08/07/20       Page 2 of 3




         2.        On July 10, 2020, the Court entered the Interim Order Establishing Notification

Procedures and Approving Restrictions on Certain Transfers of Interests in and Claims Against

the Debtors and Certain Worthless Stock Deduction Claims [Docket No. 108] (the “Interim

Order”).

         3.        Pursuant to the Interim Order and the Notice of (A) Entry of Interim Order

Establishing Notification Procedures and Approving Restrictions on Certain Transfers of Interests

in and Claims Against the Debtors and Certain Worthless Stock Deduction Claims; and (B) Final

Hearing Thereon [Docket No. 126], objections to the Motion were to be filed by no later than July

27, 2020 at 4:00 p.m. (prevailing Eastern Time) (the “Objection Deadline”). The Objection

Deadline was extended for the Official Committee of Unsecured Creditors (the “Committee”).

         4.        Prior to the Objection Deadline, the Debtors received informal comments to the

Motion from the Committee (the “Response”). Other than the Response, the Debtors received no

other informal responses to the Motion, and no objection or responsive pleading to the Motion has

appeared on the Court’s docket in these chapter 11 cases.

         5.        The Debtors have revised the Proposed Final Order (the “Revised Final Order”)

to resolve the Response and the Revised Final Order is attached hereto as Exhibit A.2 For the

convenience of the Court and all parties in interest, a blackline of the Revised Final Order marked

against the Proposed Final Order is attached hereto as Exhibit B. The Revised Final Order has

been circulated to the Office of the United States Trustee (the “U.S. Trustee”) and the U.S. Trustee

does not object to the entry of the Revised Final Order.




2
     The Committee has informed counsel for the Debtors that the Revised Final Order resolves their Response and
    they do not object to the entry of the Revised Order.

                                                       2
RLF1 23837130v.1
                   Case 20-11785-CSS     Doc 324     Filed 08/07/20     Page 3 of 3




         WHEREFORE, the Debtors respectfully request that the Revised Final Order, substantially

in the form attached hereto as Exhibit A, be entered at the earliest convenience of the Court.

Dated: August 7, 2020
       Wilmington, Delaware

                                       /s/ Sarah E. Silveira
                                       RICHARDS, LAYTON & FINGER, P.A.
                                       Mark D. Collins (No. 2981)
                                       Zachary I. Shapiro (No. 5103)
                                       Brett M. Haywood (No. 6166)
                                       Christopher M. De Lillo (No. 6355)
                                       Sarah E. Silveira (No. 6580)
                                       One Rodney Square
                                       920 N. King Street
                                       Wilmington, Delaware 19801
                                       Telephone: (302) 651-7700
                                       Facsimile: (302) 651-7701
                                       E-mail:         collins@rlf.com
                                                       shapiro@rlf.com
                                                       haywood@rlf.com
                                                       delillo@rlf.com
                                                       silveira@rlf.com

                                       - and -

                                       WEIL, GOTSHAL & MANGES LLP
                                       Garrett A. Fail (admitted pro hac vice)
                                       David J. Cohen (admitted pro hac vice)
                                       767 Fifth Avenue
                                       New York, New York 10153
                                       Telephone: (212) 310-8000
                                       Facsimile: (212) 310-8007
                                       E-mail:         garrett.fail@weil.com
                                                       davidj.cohen@weil.com

                                       Proposed Attorneys for Debtors
                                       and Debtors in Possession




                                                 3
RLF1 23837130v.1
